                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            No. 4:17-CR-00291

                                                     (Judge Brann)
       v.

NATHAN CROWDER,

              Defendant.

                                      ORDER

      AND NOW, this 30th day of May 2019, IT IS HEREBY ORDERED that

Defendant’s “Motion to Strike Information Pursuant to 21 U.S.C. § 851,”

November 30, 2018, ECF No. 128, is GRANTED in part and DENIED in part

as follows:

      1.      In accordance with the Government’s April 22, 2019 oral motion to

              withdraw the December 14, 2017 Information of Prior Conviction,

              this Information is deemed to be withdrawn and STRICKEN from

              the docket effective April 22, 2019.

      2.      Insofar as Crowder’s motion is a motion to strike “CP-41-CR-

              0000074-2016, Count 2, Lycoming County Court of Common Pleas,

              arrest date 01/03/2016, disposition date 07/12/2016, no contest plea to

              35 § Pa. C.S. §780-113 §§ (a)(30), Manufacturing, Delivery, or

              Possessing with the Intent to Deliver a Controlled Substance” from
     the June 26, 2018 Information to Establish Prior Conviction, the

     motion is GRANTED, and this conviction is STRICKEN as it does

     not qualify as a predicate offense under 21 U.S.C. § 851.

3.   Insofar as Crowder’s motion is a motion to strike “CP-41-CR-000968-

     2008, Count 1, Lycoming County Court of Common Pleas, arrest date

     05/09/2008, disposition date 05/26/2009, guilty plea to 35 § Pa. C.S.

     780-113 §§ (a)(30), Manufacturing, Delivery, or Possessing with the

     Intent to Deliver a Controlled Substance” from the June 26, 2018

     Information to Establish Prior Conviction, the motion is DENIED as

     this conviction qualifies as a predicate offense under 21 U.S.C. § 851,

     and furthermore is not constitutionally violative.




                                      BY THE COURT:



                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
